Name: Commission Regulation (EEC) No 2335/80 of 8 September 1980 on preventive distillation for the 1980/81 wine-growing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 9 . 80 Official Journal of the European Communities No L 236/5 COMMISSION REGULATION (EEC) No 2335/80 of 8 September 1980 on preventive distillation for the 1980/81 wine-growing year withdrawn from the distiller, if he defaults for reasons other than force majeure or inevitable accident ; Whereas the intervention agencies referred to in Article 8 of Regulation (EEC) No 343/79 and the Commission should be informed of the progress of distillation operations and should in particular be aware of the quantities of wine distilled and of the quantities of alcohol obtained ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Distillation as provided for in the first subparagraph of Article 11 ( I ) of Regulation (EEC) No 337/79 is hereby authorized for the wine-growing year 1980/81 and shall be effected in accordance with the provi ­ sions of Regulation (EEC) No 343/79 and of this Regu ­ lation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine (1), as last amended by Regulation (EEC) No 1990/80 (2), and in particular Articles 11 (4) and 65 thereof, Whereas Article 11 ( 1 ) of Regulation (EEC) No 337/79 provides that preventive distillation may be decided where the quantity of table wines of all types under storage contracts is equal to or exceeds seven million hectolitres ; whereas this level has been greatly exceeded ; whereas it therefore seems advisable to implement this measure, in view of the general situa ­ tion on the wine market, which is in surplus ; Whereas preventive distillation should be carried out in accordance with the provisions of Council Regula ­ tion (EEC) No 343/79 (3), as last amended by Regula ­ tion (EEC) No 1991 /80 (4); whereas in accordance with Articles 1 ( 1 ) and 5 of that Regulation time limits should be fixed for the submission of applications for the approval of distillation contracts, for approval by the intervention agencies and for the distillation opera ­ tions ; whereas under Article 2 of the said Regulation, the amount of the aid is to be such as to enable the products obtained to be disposed of ; Whereas it is also necessary to specify additional parti ­ culars that must be contained in the distillation contracts ; Whereas Article 4 of Regulation (EEC) No 343/79 provides for the aid to be paid to the producer in two instalments ; whereas payment of the second instal ­ ment should be made within a limited period, so as to enable the producer to receive the full amount of the aid quickly ; whereas, therefore, provision should be made for such payment to be made not more than 30 days after distillation ; Whereas technical conditions for the approval of distillers should be laid down ; whereas provision should also be made for approval to be in principle Article 2 1 . Applications for approval of the contracts referred to in Article 1 of Regulation (EEC) No 343/79 shall be submitted before 1 February 1981 . 2. The intervention agency referred to in Article 8 of Regulation (EEC) No 343/79 shall notify the result of the application for approval to the contracting parties not later than 15 days after receipt thereof, and in any case before 15 February 1981 . 3. Distillation operations shall take place between 1 October 1980 and 31 July 1981 . Article 3 1 . The contracts referred to in Article 1 of Regula ­ tion (EEC) No 343/79 shall contain the following particulars : (a) the quantity, colour and actual alcoholic strength of the wine to be distilled ; (b) the name and address of the producer ; (&gt;) OJ No L 54, 5. 3 . 1979,p. 1 . (2) OJ No L 195, 29. 7. 1980, p. 6 . (J) OJ No L 54, 5 . 3 . 1979, p . 64. (4) OJ No L 195, 29. 7 . 1980, p . 8 . No L 236/6 Official Journal of the European Communities 9 . 9. 80 applied. They may provide for the use of an indicator in the case of wines delivered for distillation. (c) the place of storage of the wine ; (d) the name of the distiller or the business name of the distillery ; (e) the address of the distillery. 2. The person on whose account distillation is carried out shall be treated on the same basis as the distiller. Article 6 1 . In order to be approved within the meaning of Article 7 of Regulation (EEC) No 343/79, distillers must be capable of processing wine into a product with an alcoholic strength of 86 % vol or more or a product with an alcoholic strength of 85 % vol or less. 2. Approval shall be withdrawn, except in the event of force majeure or inevitable accident, if the distiller fails to pay the purchase price to the producer or to fulfil his obligations under Community provisions. Article 7 1 . Distillers shall send to the intervention agency not later than the 10th day of each month a return of the quantities of wine distilled during the previous month stating the quantities expressed as pure alcohol of the products obtained, distinguishing between those referred to in the first indent of Article 2 (3) of Regulation (EEC) No 343/79 and those referred to in the second indent thereof. Article 4 1 . The purchase price provided for in the first subparagraph of Article 1 1 (2) of Regulation (EEC) No 337/79 shall be 1.38 ECU per % vol and per hecto ­ litre. 2. The amount of the aid provided for in Article 2 of Regulation (EEC) No 343/79 shall be :  0-70 ECU per % vol and per hectolitre if the wine has been processed into a product as referred to in the first indent of Article 2 (3) of the said Regula ­ tion,  0.62 ECU per % vol and per hectolitre if the wine has been processed into a product as referred to in the second indent of Article 2 (3) of the said Regu ­ lation. 3 . The payments referred to in Article 4 ( 1 ) and (3) of Regulation (EEC) No 343/79 shall be made not later than 30 days after the conditions laid down have been complied with. 4. In the case referred to in Article 4 (5) of Regula ­ tion (EEC) No 343/79 payment of the minimum purchase price shall be made not later than 30 days after the total quantity of wine specified in the contract has been taken into the distillery. 5. In the case referred to in Article 4 (6) of Regula ­ tion (EEC) No 343/79 payment of the minimum purchase price shall be made not later than 30 days after the total quantity of wine specified in the contract has been distilled. Where the competent intervention agency of a Member State has not decided to make general use of the facility provided for in the said Article 4 (6), the distiller must first obtain the producer's agreement before making use of that facility. 2. Member States shall inform the Commission by telex not later than the 20th day of each month in respect of the previous month of :  the quantities of wine specified in approved distil ­ lation contracts,  the quantities of wine distilled and the quantities, expressed as pure alcohol, of the products they have obtained, making the distinction specified in paragraph 1 . 3 . Member States shall, not later than 31 August 1981 , notify particulars of all cases of distillers who have failed to fulfil their obligatons and of the measures taken in consequence. Article 8 Article 5 Member States shall take the necessary measures to ensure that the provisions of this Regulation are This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 9 . 9 . 80 Official Journal of the European Communities No L 236/7 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 September 1980. For the Commission Finn GUNDELACH Vice-President